Citation Nr: 0504541	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the forfeiture of Department of Veterans Affairs (VA) 
benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran service in the Philippine Army.  He had pre-war 
service from November 1941 to December 1941, was in 
beleaguered status from December 1941 to April 1942, and was 
a prisoner-of-war (POW) from April 1942 to his death in June 
1942.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In March 2001, a Decision Review Officer decision of the 
RO determined that new and material evidence had not been 
received to reopen the forfeiture of VA benefits.

2.  Evidence submitted since the RO's March 2001 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's March 2001 decision which determined that new 
and material evidence had not been received to reopen the 
forfeiture of VA benefits, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has not been received since the 
RO's March 2001 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04.  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue in this case 
is whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of VA death benefits.  The 
appellant in this case is not legally entitled to the 
benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  

Therefore, this case turns on statutory interpretation.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

Equally important, VCAA does not require notice and 
assistance in developing a claim that cannot be substantiated 
because the claimant is ineligible the undisputed facts.  
That is the case here.  The undisputed facts are discussed 
below.  

Nevertheless, the appellant was in fact notified of VCAA via 
a November 2003 letter.  No action is required pursuant to 
the VCAA in this case.


Background

In November 1945, the appellant applied for VA death benefits 
as a the surviving spouse of the veteran.

In an October 1951 affidavit, the appellant reported that she 
had not remarried since the veteran's death.  

In December 1951, the appellant was awarded VA death benefits 
as the surviving spouse of the veteran.  

In a September 1953 affidavit, the appellant reported that 
she had not remarried since the veteran's death.  

A field examination was conducted.  The field examination 
report, dated in December 1961, includes a deposition of the 
appellant; a deposition of S.M., also known as A.M. and T.M. 
(hereinafter referred to as S.M.); a deposition of P.A., a 
neighbor; and a deposition of I.V, a friend.  

The appellant stated that she had been living with S.M. since 
1947 as man and wife.  She indicated that there had been no 
ceremonial marriage.  She reported that she and S.M. had 7 
children together, but 3 were dead.  She stated that her son 
by the veteran also lived with them.  The appellant indicated 
that, at an earlier date, she had lied and reported that S.M. 
was the spouse of her sister because she was afraid to lose 
her VA pension.  Likewise, she indicated that when she filed 
a claim with VA, she reported that her sister was the mother 
of her children by S.M.

S.M. stated that he had been living with the appellant as man 
and wife for about 14 years.  He related that they had not 
been married in a ceremonial marriage.  

P.A. stated that the appellant had not, to her knowledge, 
remarried ceremonially, but had lived as the wife of S.M. for 
the past 14 years.  She indicated that the appellant's sister 
was unmarried and lived with S.M. and the appellant.

I.V. stated that the appellant had not, to her knowledge, 
remarried ceremonially, but had lived as the wife of S.M. for 
the past 13 to 14 years.  

Also added to the record was the baptismal record of a son of 
the appellant and S.M., listing them as the child's parents.

The field examiner indicated that all parties were sincere in 
their depositions.  

In February 1962, the General Counsel of VA furnished an 
opinion which stated that the appellant was no longer 
entitled to recognition as the surviving spouse of the 
veteran because she, since the veteran's death, had been in a 
marital relationship with S.M.  

In February 1962, the agency of original jurisdiction (AOJ) 
determined that the appellant was no longer entitled to 
recognition as the surviving spouse of the veteran.  The 
appellant did not appeal that determination.  

Thereafter, correspondence was received over the years from 
the appellant inquiring as to her prior status as the 
surviving spouse of the veteran.  She was repeatedly informed 
that her status as the surviving spouse of the veteran had 
been terminated.  

In October 1971, another field examination was conducted to 
determine if the appellant and S.M. had terminated their 
relationship.  Depositions of the appellant and the veteran's 
mother were taken.  The appellant stated that in 1969, she 
and S.M. separated due to quarreling.  She reported that she 
had not since lived in a marital relationship with a man.  
The veteran's mother stated essentially the same as the 
appellant.  Additional depositions were taken which also 
confirmed that the appellant and S.M. had terminated their 
marital relationship.  

However, in November 1972, more depositions were taken, to 
include another from the veteran's mother.  They all 
indicated that the appellant and S.M. were still living 
together as man and wife.  

The field examiner then attempted to obtain a deposition from 
S.M.  When the examiner went to the home of the appellant's 
son by the veteran, he was told that S.M could not be 
interviewed because of illness, but then the field examiner 
caught him trying to leave the home unseen.  The examiner 
interviewed both the appellant and S.M.  Both denied that 
they still lived together.  It was the field examiner's 
impression that they were not sincere and truthful.  

In a February 1973 administrative decision, it was determined 
that the appellant and the veteran's mother had deliberately 
presented false and material evidence for the purpose of 
establishing the appellant's entitlement to VA benefits under 
Public Law 91-376.  it was recommended that the case be 
referred to the Chief Attorney for consideration of possible 
forfeiture under 38 U.S.C. § 3503(a).  

Thereafter, a field examiner obtained more depositions, 
including ones from the veteran's mother and brother.  All 
indicated that the appellant and S.M. were still living 
together as man and wife.  The field examiner felt that the 
individuals were sincere and truthful.  

On her behalf, the appellant submitted an affidavit of E.G. 
and D.V. in which they stated that the appellant and the 
veteran no longer lived together as husband and wife.  

In an October 1974 determination, it was concluded that the 
appellant had forfeited under the provisions of 38 U.S.C. 
§ 3503(a), all rights, claims, and benefits under the laws 
administered by VA.  It was stated that it was clearly 
established by the evidence of record that the appellant 
knowingly, intentionally, and deliberately made, presented, 
and /or caused to be furnished to VA materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits under the provisions of Public Law 91-376, 
as the unremarried widow of the veteran by misrepresenting 
her true marital status.  It was stated that the appellant 
had been living in a husband and wife relationship with S.M. 
which continued to the present time.  Thus, it was 
established beyond a reasonable doubt that the appellant 
knowingly and intentionally presented or caused to be 
furnished to VA, materially false and fraudulent statements 
and evidence in support of her claim for death benefits as 
the unremarried widow of the veteran to which she had no 
legal entitlement thus violating the provisions of VA 
forfeiture law.  

The appellant was notified of her procedural and appellate 
rights.  She submitted a notice of disagreement and was 
issued a statement of the case in March 1976.  She did not 
perfect her appeal.  Thereafter, the appellant inquired on 
several occasions about VA benefits and was told that she had 
forfeited her rights to VA benefits.  

In a May 1998 letter, she was notified that Public Law 91-376 
only applied to widows whose benefits were terminated because 
of remarriage.  She was advised that this law did not apply 
to her because her benefits were forfeited.  She was advised 
that forfeiture permanently barred her from receiving any 
gratuitous benefits administered by VA and that there was no 
administrative remedy within the revocation of forfeiture 
declared against her.  She was told that only new and 
material evidence, not previously considered, having direct 
bearing on the reasons for the forfeiture could be considered 
new and material.  

The appellant submitted a joint affidavit of C.B. and S.D. 
who stated that the appellant had not married since the date 
of the veteran's death.  She also submitted documents from 
the Local Civil Registrar and the Mayor of Padre Garcia which 
stated that the appellant had not remarried.  

In November 1998, the RO denied the claim to reopen.  The RO 
stated that the evidence submitted was new to the record.  
However, the evidence was not material to the forfeiture 
issue because it did not establish a finding that the 
appellant did not furnish false and fraudulent evidence in 
support of her claim for restoration of benefits.  

Thereafter, the appellant again sought to reopen her claim.  
In correspondence of record and at a March 1999 hearing, she 
indicated that she and S.M. did not live together, although 
they had children together.  He never spent the night in her 
home.  She indicated that their relationship was completely 
severed in 1969 and that she had never seen him since.  The 
appellant stated that others lied about her relationship with 
S.M. because she would not share her benefits with them.  
Otherwise those individuals had the wrong impression.  

Also submitted into the record were a Republic of the 
Philippines Municipality of Padre Garcia Certification that 
the appellant had never remarried and a General Headquarters 
Armed Forces of the Philippines Certification of service of 
the veteran.  

In January 2001, the appellant testified at another personal 
hearing.  Witnesses testified on her behalf.  M.A., a distant 
cousin, testified that she thought that S.M. was in a 
relationship with the appellant and they had 6 or 7 children.  
When asked where S.M. was, she responded "in their home."  
She indicated that she thought S.M. was after the appellant's 
money.  J.L., the appellant's niece, testified that the VA 
should give the appellant back the benefits which were due to 
her as she was old and unable to work.  

In a March 2001 decision, a Decision Review Officer (DRO) 
stated that in order for the newly submitted evidence to be 
material it must be exculpatory of the appellant's misdeeds 
or show VA fraud in the original decision.  Trilles v. West, 
13 Vet. App. 314 (2000).  The DRO stated that the evidence 
was not material to the issue of whether the forfeiture 
declared against the appellant should be revoked because it 
was not relevant to the finding that she intentionally 
attempted to defraud VA when she claimed for her restoration 
of benefits.  It was concluded that the appellant had not met 
the burden of submitting new and material evidence 
exculpatory of her misdeeds or showing VA fraud in the 
original decision.  The appellant did not present new and 
material evidence to support the revocation of the 
forfeiture.  In March 2001, the appellant was notified of 
this decision and of her procedural and appellate rights.  
She did not initiate an appeal.  

In August 2002, a request for reconsideration of the 
forfeiture of Department of VA benefits was received from the 
appellant.  She indicated that S.M. had died.  

In support of her claim, the appellant submitted evidence.  
She submitted a marriage certificate showing that S.M. 
married her sister, L.V., in November 1973; a joint affidavit 
of S.D. and F.P. in which they stated that the appellant did 
not remarry after the death of the veteran; a document of the 
Republic of the Philippines Municipality of Padre Garcia 
Office of the Local Civil Registrar that S.M. and L.V. had a 
child together in 1958; a birth certificate showing that S.M. 
and L.V. had another child in 1961; a document of the 
Republic of the Philippines Municipality of Padre Garcia 
Office of the Treasurer showing that S.M. and L.V. were 
married in November 1978; a document of the Republic of the 
Philippines Municipality of Padre Garcia Office of the Local 
Civil Registrar that S. M. died in July 2001; a document of 
the Republic of the Philippines Municipal Civil Registrar 
that a copy of the marriage contract between the appellant 
and the veteran could not be furnished as records were 
destroyed; and the appellant's own affidavit and statements 
that she did not remarry after the veteran's death, that 
there were false rumors that she and S.M. married and had 
children when he was actually married to her sister and had 
children.  In addition, she stated that "assuming for the 
sake of argument" that she was married to S.M., he was now 
dead which opened up the door to her being entitled to VA 
benefits.  


Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was so filed.  See 38 C.F.R. § 3.156(a).  The 
revised regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered new and material, and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

Even if the Board were to apply the old version of 38 C.F.R. 
§ 3.156(a), there would be no difference in the outcome of 
the present appeal because the appellant has not submitted 
any evidence which cures the prior evidentiary defect.  All 
of the evidence submitted is either irrelevant or cumulative 
and redundant of evidence previously of record, as noted 
below.  The appellant's arguments are the same as at the time 
of the last prior final denial.  

In Trilles, the U.S. Court of Appeals for Veterans Claims 
(Court) held that a claimant who has been the subject of a 
final decision declaring forfeiture of eligibility for VA 
benefits may have that final decision reopened upon the 
presentment of new and material evidence or revised based on 
a finding of clear and unmistakable error which is not 
alleged here.  The Court has held, however, that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In March 2001, a DRO decision of the RO determined that new 
and material evidence had not been received to reopen the 
claim for reconsideration of the forfeiture of VA benefits.  
The appellant did not appeal this decision and it became 
final.  It is the last finally disallowed claim of record.  
38 U.S.C.A. § 7105.

In order to reopen her claim, the appellant would need to 
present evidence tending to negate the established fraud in 
the prior final decision.  See Trilles at 340.  Because the 
basis for the forfeiture was that the appellant had knowingly 
misrepresented that she and S.M. were not living as man and 
wife, for additional evidence to be new and material, it 
would have to prove that she had not misrepresented that 
fact.

In support of her claim, the appellant submitted additional 
evidence.  She submitted a marriage certificate showing that 
S.M. married her sister, L.V., in November 1973.  This 
document has no bearing on whether she had lived with S.M. as 
man and wife, particularly prior to that time.  

The appellant submitted a joint affidavit of S.D. and F.P. in 
which they stated that the appellant did not remarry after 
the death of the veteran.  This evidence is cumulative of 
other lay evidence of record in March 2001.  Whether the 
appellant and S.M. had a ceremonial marriage is not at issue.  
Rather, the evidence previously of record established that 
they lived as man and wife and held themselves out to the 
public as man and wife, not that they had or had not engaged 
in a ceremonial marriage.  

Also submitted was a document of the Republic of the 
Philippines Municipality of Padre Garcia Office of the Local 
Civil Registrar that S.M. and L.V. had a child together in 
1958 as well as a birth certificate showing that S.M. and 
L.V. had another child in 1961.  This evidence only shows 
that S.M. and L.V. had children.  It has no bearing on 
whether the appellant and S.M. lived together as man and 
wife.  Further, in prior sworn testimony, the appellant 
testified that she had lied about her sister being the mother 
of her children.  Thus, this evidence is also cumulative.  

The appellant submitted a document of the Republic of the 
Philippines Municipality of Padre Garcia Office of the 
Treasurer showing that S.M. and L.V. were married in November 
1978.  This evidence has no bearing on whether the appellant 
and S.M. were living together as man and wife when the 
forfeiture decision was made.  

The appellant furnished a document of the Republic of the 
Philippines Municipality of Padre Garcia Office of the Local 
Civil Registrar that S. M. died in July 2001.  This evidence 
has no bearing on whether the appellant and S.M. were living 
together as man and wife when the forfeiture decision was 
made.  

The appellant submitted a document of the Republic of the 
Philippines Municipal Civil Registrar that a copy of the 
marriage contract between the appellant and the veteran could 
not be furnished as records were destroyed.  This evidence 
has no bearing on whether the appellant and S.M. were living 
together as man and wife when the forfeiture decision was 
made.  

The statement of the appellant are cumulative of her 
statements already of record in March 2001, when the last 
final decision was rendered.  The fact that S.M. is now dead 
is not material.  

Evidence submitted since the RO's March 2001 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has not been received since the RO's March 
2001 decision; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the forfeiture of VA benefits is 
denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


